ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Northrop Grumman Corporation                 )      ASBCA No. 60510
                                             )
Under Contract No. N00030-09-C-0004          )

APPEARANCES FOR THE APPELLANT:                       J. Alex Ward, Esq.
                                                     Daniel E. Chudd, Esq.
                                                       Morrison & Foerster LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Douglas R. Jacobson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Bloomington, MN

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 25 May 2017



                                                  MARK N. TEMPLER
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60510, Appeal ofNorthrop
Grumman Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals